 

 

USDSSDNY ~*~ ff
DOCUMENT
ELECTRONICALLY FILED -.
UNITED STATES DISTRICT COURT DOC #: 4
SOUTHERN DISTRICT OF NEW YORK D ATE FILED: SS 2

 
  

 

    

 

 

 

 

7 2014

 

 

VICTOR JORDAN,
Plaintiff, 18-cv-8528 (JGK)

~ against - MEMORANDUM OPINION &
ORDER
JOSUE PIERRE ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

On February 20, 2019, the plaintiff sought an Order
permitting the United States Marshals to serve defendants
Bichotte and Davidson using the “nail and mail” service method
described in New York Civil Practice Law and Rules (“CPLR”)
$ 308(4). See Dkt. No. 48. The plaintiff explained that the
Marshals had attempted service at Bichotte’s and Davidson’s home
addresses but were unable to effectuate service. On February 26,
2019, the Court ordered that the plaintiff ask the Marshals to
attempt service at Bichotte’s and Davidson’s business addresses
before resorting to “nail and mail” service. See Dkt. No. 49.
However, the Marshals reported that the plaintiff provided them
with the same addresses for Bichotte and Davidson that the
plaintiff had provided previously. On May 2, 2019, the Court
ordered that the plaintiff should attempt to provide the
Marshals with Bichotte’s and Davidson’s business addresses. Dkt.

No. 59,

 
The plaintiff submitted a letter to the Court dated May 22,
2019, stating that he is only required to provide the addresses
of the defendants’ dwellings or places of abode. Dkt. No. 62.
However, New York courts hold that plaintiffs may only resort to
the “nail and mail” method of service described in CPLR § 308 (4)
“where personal service under CPLR 308({1) and (2) cannot be made

with due diligence.” JP Morgan Chase Bank, N.A. v. Baldi, 10

 

N.Y¥.S.3d 126, 127 (App. Div. 2015}. “The due diligence
requirement of CPLR 308{4) must be strictly observed, given the
reduced likelihood that a summons served pursuant to that

section will be received.” O'Connell v. Post, 811 N.Y.S.2d 441,

 

442 (App. Div. 2006) (quotation marks omitted).

In considering whether the “due diligence” requirement has
been met, New York courts frequently inquire as to whether a
plaintiff attempted service at both the defendant's residence

and the defendant’s place of employment. See, e.g., Leviton v.

 

Unger, 868 N.¥.S.2d 126, 127 (App. Div. 2008) (explaining that
the process server did not show due diligence because, although
he attempted service at the defendant’s home, he did not attempt
to ascertain the defendant’s place of employment); O'Connell,
811 N.Y.S.2d at 442 (holding that nail and mail service was
deficient because, although service had been attempted at a
residential address, “the process server made no effort to

determine the defendant’s business address in order to attempt

 
personal service”); Faculty Practice Plan of Long Island Jewish

 

Med. Ctr. v. Guarneri, 822 N.Y.S.2d 389, 391 (Civ. Ct. 2006)

 

(“The inquiry into whether due diligence has been exercised is
conducted on a case-specific basis . .. ; however, regardless
of the case-specific circumstances, an inquiry into defendant’s
employment status is required pursuant to CPLR § 308(1) and (2)
prior to utilizing CPLR § 308(4) ‘nail and mail’ procedures.”).
Accordingly, when the plaintiff sought an Order authorizing
service via the “nail and mail” method of CPLR § 308(4), the
Court ordered that the plaintiff should first provide the
defendants’ business addresses to the Marshals so that they
could attempt to serve Bichotte and Davidson at their business
addresses. The plaintiff should therefore attempt to obtain the
business addresses for Bichotte and Davidson and provide those
addresses to the Marshals. If it is impracticable for the
plaintiff to ascertain Bichotte’s and Davidson’s business
addresses with the exercise of due diligence, the plaintiff may
write a letter to the Court explaining his attempts to obtain
the defendants’ business addresses and seeking leave to use the
nail and mail service method under CPLR § 308(4).
SO ORDERED.

Dated: New York, New York
May 28, 2019

 

2, Clee

Noe ~ John G. Koeltl
United States District Judge

 

 

 

 
